Filed 12/5/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 221







Billy Owens, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160214







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Monty G. Mertz, Fargo Public Defender Office, 912 Third Ave. S., Fargo, ND 58103-1707, for petitioner and appellant; on brief.



Nathan K. Madden, Williams County State’s Attorney Office, P.O. Box 2047, Williston, ND 58802; on brief.

Owens v. State

No. 20160214



Per Curiam
.

[¶1]	
Billy Owens appeals from a judgment entered after a district court summarily dismissed his application for post-conviction relief.  Owens argues the district court erred in concluding his claims regarding the introduction of money transfers were barred by res judicata, it erred in concluding Owens’ ineffective assistance of counsel claims were barred by misuse of process and genuine issues of material facts exist.  We summarily affirm under N.D.R.App.P. 35.1(a)(6). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Carol Ronning Kapsner

Lisa Fair McEvers

Dale V. Sandstrom